 1
                                                                      District Judge Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
       BRANDON LEE STANLEY,                               Case No. C15-0256 RSL
10
                             Plaintiff,                   ORDER ISSUING SUBPOENA DUCES
                                                          TECUM TO THE WASHINGTON
11
               v.                                         STATE DEPARTMENT OF
                                                          CORRECTIONS
12
       UNITED STATES OF AMERICA, et al.,
13
                             Defendants.
14

15          The Court, having reviewed the pleadings and materials in this case, the Court Clerk is

16   hereby ORDERED to issue a Subpoena Duces Tecum to:

17          The Washington State Department of Corrections, 7345 Linderson Way SW,
18   Tumwater, WA 98501, for all medical records in its possession, to include substance abuse
19   records, as it relates to Plaintiff Brandon Lee Stanley (DOB xx/xx/1983), from January 1, 2005
20   to Present.
21                         DATED this 31st day of March, 2020.
22

23                                                       A
                                                         Robert S. Lasnik
24                                                       United States District Judge
       ORDER ISSUING SUBPOENA DUCES TECUM                                    UNITED STATES ATTORNEY
                                                                               700 Stewart Street, Suite 5220
       TO WASHINGTON DEPT. OF CORRECTIONS - 1
                                                                              Seattle, Washington 98101-1271
       C15-0256 RSL                                                                     206-553-7970
